Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al. US 2020/0327008 [Abstract, Summary, par. 0069]
DU US 2018/0165854 [FIG. 3E, FIG. 5A and 5B]
Allowable Subject Matter
Claims 1-14 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts do not teach nor suggest independent claim 1 limitations as follows:
	A method comprising: detecting an error that has occurred in one or more assets of an enterprise system;
	generating a visual error signature of the detected error, the visual error signature comprising at least a portion of a graph-based visualization of operation of the one or more assets of the enterprise system;
	providing the generated visual error signature for the detected error as input to a machine learning model;
	utilizing the machine learning model to classify the visual error signature for the detected error as belonging to at least a given one of a plurality of error classes, the machine learning model being trained using historical visual error signatures for a plurality of previously-detected errors;
	identifying at least one action taken to remediate each of one or more previously-detected errors of the given error class; and
	remediating the detected error utilizing one or more of the identified actions; wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
	Generally, the prior arts teach methods for generating visual error signatures, training a machine learning with visual error signatures, and providing remediation for the detected error. The claimed invention builds on the prior arts and specifies “…utilizing the machine learning model to classify the visual error signature for the detected error as belonging to at least a given one of a plurality of error classes, the machine learning model being trained using historical visual error signatures for a plurality of previously-detected errors; identifying at least one action taken to remediate each of one or more previously-detected errors of the given error class…” (Emphasis added). Independent claims 15 and 18 recite similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113